BARRY, Judge
(concurring).
Whether the omissions in the record are “substantial” omissions rendering the record non-verbatim is a question not raised or argued by counsel. When, as here, the omissions affect a portion of the record which document a bench conference, they would generally be deemed to be less significant than would be similar omissions in statements made by the Military Judge to the Members. While I am concerned by the number and placement of the “inaudible” portions of the record, I am not prepared to say that in this case these omissions are “substantial”.
In all other respects I concur with the principal opinion and with the action taken, which is fully supported by the record, whether or not the record is deemed to be substantially verbatim.